DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Spaw on 22 March 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows: 
An airbag system comprising: an inflator; and a bag unit configured to deploy on an engine hood of a vehicle body by using a gas from the inflator, wherein the bag unit is divided into bags back and front and right and left, wherein the bags include adjacent bags communicating with each other through communication paths, wherein the bags include at least one upright bag configured to deploy to be upright on at least one fender of left and right fenders of the vehicle body. wherein the adjacent bags include: a front bag configured to deploy at a front side of the vehicle body: a rear bag configured to deploy behind the front bag: and the at least one upright bag configured to deploy at sides of the front bag and the rear bag when deployed, wherein the gas flows from the front bag through communication paths to the rear bag and the at least one upright bag, and wherein the front bag and the rear bag communicate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616